Title: To John Adams from Philippe André Joseph de Létombe, 1 January 1783
From: Létombe, Philippe André Joseph de
To: Adams, John


Monsieur,
Boston, 1er. Janvier 1783,

Je profite, avec bien de l’Empressement, de l’occasion d’écrire à votre Excellence et de me rappeller à Son Souvenir. Mon attachement pour Vous, Monsieur, n’est pas diminué Le moins du monde par l’Eloignement et par l’absence: il ne L’est pas même par votre Silence. J’ai l’honneur de faire quelque fois ma Cour à Madame adam’s à Braintrée et à Boston. Notre Refrein chéri est toujours de parler de Votre Excellence; Madame adams en connoit Les bonnes qualités, Elles Les chérit, et je Les admire.
Je Suis ici, Monsieur, aussi heureux qu’on peut l’Etre dans un paÿs où la Vertu, les bonnes Moeurs, les bonnes gens Sont en très grande considération. La famille de Votre excellence y Jouit de toute celle qu’Elle mérite et J’y Joins bien volontiers, et pour Elle Et pour Vous, Monsieur, Les assurances du Dévouement et du Respect avec Les quels Je suis / de Votre Excellence / Le très-humble et très / obéissant Serviteur
De Letombe

 
Translation
Sir
Boston, 1 January 1783

I eagerly embrace this opportunity of writing your excellency and remembering myself to you. Distance, absence, and even silence on your part have in no way lessened my attachment. Sometimes I have the honor of paying my respects to Mrs. Adams in Braintree and in Boston. Our favorite topic of conversation is your excellency: Mrs. Adams knows all your good qualities and cherishes them, while I admire them.
I am, sir, as happy here as one may be in a country where virtue, good morals, and good people are held in high regard. Your excellency’s family enjoys all the esteem it deserves, and I am happy to assure you and Mrs. Adams of the devotion and respect with which I am your excellency’s very humble and very obedient servant
De Letombe

